Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2020 is considered by the examiner.
Drawings
The  drawings submitted on 5/18/20 has been considered and accepted
Allowable Subject Matter
Claims 1-18 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are a fuel cell separator member comprising a metal separator stacked on a membrane electrode 5assembly in a stacking direction, a tightening load in the stacking direction being applied to the metal separator, a seal bead protruding from a surface of the metal separator where the membrane electrode assembly is positioned being formed on the metal separator. The10 seal bead being pressed against a resin frame provided on an outer peripheral side of a power generation surface of the membrane 
The closest prior art is US Patent 8,371,587 to Fly et al. reference discloses metal bead seal for a fuel cell in which the bead seals a passage in the thickness direction of the fuel flow passages. The metal separator comprises inner and outer bead seals with ridges in between the inner and outer beads. However, the Fly et al. reference does not disclose, nearly disclose or provide motivation to modify the metal separator further comprising a pressure receiving member provided on the surface of the metal separator, separately from the metal separator and configured to receive an impact load in the stacking direction, wherein 20the pressure receiving member is provided along the seal bead, and a height of the pressure receiving member in the stacking direction is lower than a height of the seal bead in the stacking direction in a state where the tightening 25load is applied and the impact load is not applied.
The prior art U.S. Publication 2006/0061045 to Burg reference discloses a gasket used between two surfaces to be sealed between at least one sheet in which there is an inner and outer seal bead with a ridge protruding from the seal with varying height. The height of the ridge appears to be smaller than the inner and outer seal bead. However, 
The prior art prior art US Publication 2018/0287181 to Rock et al. reference does not disclose nearly disclose or provide motivation to modify the separator to comprise a pressure receiving member provided on the surface of the metal separator, separately from the metal separator and configured to receive an impact load in the stacking direction, wherein 20the pressure receiving member is provided along the seal bead, and a height of the pressure receiving member in the stacking direction is lower than a height of the seal bead in the stacking direction in a state where the tightening 25load is applied and the impact load is not applied.
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725